Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication(s) received 7/28/2021. 
As per the claims filed 5/10/2021:
Claims 1-20 are pending.
Claim(s) 1, 17 is/are independent claim(s).



Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11030248 (hereinafter: The patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate all the limitations of the claims as shown below.


determining child items dependent on the first item [col 35, lines 58]; 
determining parent items the first item depends on, wherein the second item has no dependency relationship to the first item [col 35, lines 59]; 
based on the receipt of the first selection, generating and causing display of a graph user interface that comprises the first item, the second item, the child items, and the parent items [col 35-36, lines 60-7] 
and in response to receiving, via the graph user interface, a second selection of a third item from the child items or the parent items [col 36, lines 8-10] causing display of an updated folder navigation user interface comprising a second folder location, wherein the third item is located at the second folder location [col 36, lines 12-17]; and causing display of an updated graph user interface comprising the first item and third item but not the second item [col 36, lines 33-38].

2. The patent discloses the method of claim 1, wherein the graph user interface is linked to the folder navigation user interface such that interactions with one user interface affects the other user interface [col 36, lines 8-17].



4. The patent discloses the method of claim 1, wherein appearance of the first item is differentiated from any of the child items or parent items [col 36, lines 25-28].

5. The patent discloses the method of claim 1, wherein the child items appear on a first side of the first item [col 36, lines 28-29].

6. The patent discloses the method of claim 1, wherein the parent items appear on a second side of the first item [col 36, lines 30-31].

7. The patent discloses the method of claim 1, wherein the third item has a dependency relationship with the first item [col 36, lines 33-38].

8. The patent discloses the method of claim 7, wherein the dependency relationship is independent of the relationship between the first folder location and the second folder location [col 36, lines 46-48].

9. The patent discloses the method of claim 1, wherein the second item has no dependency relationship with the third item [col 36, lines 33-38].



11. The patent discloses the method of claim 1, further comprising: receiving preprocessing information; and based on the receipt of the preprocessing information, causing display of an updated graph user interface that displays one or more items based at least partly on the preprocessing information [col 36, lines 53-58].

12. The patent discloses the method of claim 11, further comprising: querying an external database to retrieve metadata; and generating, from the metadata, the preprocessing information [col 36, lines 59-62].

13. The patent discloses the method of claim 1, wherein the graph user interface is further configured to receive instructions to interact with and modify a view area of the graph user interface [col 37, lines 4-7].

14. The patent discloses the method of claim 1, wherein the graph user interface is further configured to receive a third selection of the first item [col 37, lines 8-10].

15. The patent discloses the method of claim 1, further comprising: receiving search criteria comprising information about user interfaces that use a data set; determining results associated at least partly on the search criteria; and causing display 

16. The patent discloses the method of claim 1, wherein the second folder location is different from the first folder location [col 37, lines 19-20].

Claim 17 is rejected under the same rationale as claim 1 above.
Claims 18-20 are rejected under the same rationale as claims 2-3, 8 above.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1:


Secondly, the claim reads: “…generating and causing display of a graph user interface that comprises the first item, the second item, the child items, and the parent items”….”in response to receiving, via the graph user interface a second selection of a third item form the child items or the parent items”, “causing display of an updated folder navigation user interface comprising a second folder location, wherein the third item is located at the second folder location; and causing display of an updated graph user interface comprising the first item and third item but not the second item.” The claim does not preclude the user from selecting the parent or child associated with the parent or child items associated with the first item. If that is the case, a selection of the parent or child associated with the first item would not result in an updated folder navigation interface nor would it result in an updated graph user interface comprising the first item and third item but not the second item since the second item would necessarily be displayed if it was already displayed on the first graphical user interface.

generating and causing display of a graph user interface that comprises the first item, the second item, the child items, and the parent items”…”causing display of an updated graph user interface comprising the first item and the third item but not the second item”. It is unclear if the “updated graphical interface” is the same as the first “generated” graphical interface, or if it is meant to be an additional graphical user interface. For purposes of Examination, the Examiner is interpreting the generated user interface and the updated graphical user interface to be the same.

Claim 17 is rejected under the same rationale as claim 1 above.
Claims 2-16, 18-20 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David G. DeVorchik et al,(US PG Pub No.2006/0242122; Published: 10/26/2006)(hereinafter: DeVorchik). 

Claim 1:
As per independent claim 1, DeVorchik discloses a method of dynamically generating an interactive dependency-based user interface, the method comprising: 
receiving, via a folder navigation user interface, a first selection of a first folder location, wherein a first item and second item are located at the first folder location[¶ [0033] folder, hierarchical structure. See figure 6-8. Fig 8 shows folder people with first and second item inside]  
determining child items dependent on the first item; determining parent items the first item depends on, wherein the second item has no dependency relationship to the first item [See figure 6, ¶ [0072] users may be able to view files, present search queries, and/or filter through their files based on the various hierarchical categories that have been created as well as other stored data associated with the files. As shown in FIG. 6, highlighting the node "Keyword" in the hierarchy (e.g., by a left mouse button click action) pulls up a complete listing of user files having keywords assigned to or associated with them]. As seen in fig. 6,  a first set of items is dependent on keyword. [as seen in fig 6, the keyword item is a root node, in figure 10, if the first item is chosen to be “german”, the second items would be import-cars-keyword]. 
based on the receipt of the first selection, generating and causing display of a graph user interface that comprises the first item, the second item, the child items, and the parent items [figs 6, 8-26 all show a generated user interface displaying the items and corresponding hierarchy (parent, child) relationships, fig 8  and 
in response to receiving, via the graph user interface, a second selection of a third item from the child items or the parent items  [¶ [0074] in order to view and display child property values under a parent property, a user can click on a "widget" provided to the left of the property (note, for example, the widget with the "+" sign therein for the "Summer" keyword in FIG. 6 (the "+" sign in the widget indicates the presence of one or more additional undisplayed child properties, and a "-" sign in the widget indicates that the specific property already has been expanded in this example system)).] 
causing display of an updated folder navigation user interface comprising a second folder location, wherein the third item is located at the second folder location[see fig 10. As users click on + or – widgets, the folder navigation display is updated to show contents in the selected item].
and 
causing display of an updated graph user interface comprising the first item and third item but not the second item[see fig 10. As users click on + or – widgets, the folder navigation display is updated to show contents in the selected item].

Claim 2:
As per claim 2, which depends on claim 1, DeVorchik discloses wherein the graph user interface is linked to the folder navigation user interface such that interactions with one user interface affects the other user interface. See figs [8-16, interactions with the folder navigation interface affects the other interface (904)]

Claim 3:
As per claim 3, which depends on claim 1, DeVorchik discloses wherein the graph user interface comprises a visual representation of dependency information associated with the first item [see fig 9, items in interface 900 show visual representation of dependency].

Claim 4:
As per claim 4, which depends on claim 1, DeVorchik discloses wherein appearance of the first item is differentiated from any of the child items or parent items.[see fig 10, parent or child items differentiated in hierarchy].

Claim 5:
As per claim 5, which depends on claim 1, DeVorchik discloses wherein the child items appear on a first side of the first item [see fig 10, hierarchy shows child items indented to the left of parent items].

Claim 6:
As per claim 6, which depends on claim 1, DeVorchik discloses wherein the parent items appear on a second side of the first item. [see fig 10, hierarchy shows parent items indented to the right of child items].

Claim 7:
As per claim 7, which depends on claim 1, DeVorchik discloses wherein the third item has a dependency relationship with the first item [fig 6, elements in the hierarchy 602 have a dependency relationship based on the hierarchy level].

Claim 8:
As per claim 8, which depends on claim 7, DeVorchik discloses wherein the dependency relationship is independent of the relationship between the first folder location and the second folder location [fig 6, elements are related in that they are images regardless of the folder they belong to].

Claim 8:
As per claim 9, which depends on claim 1, DeVorchik discloses wherein the second item has no dependency relationship with the third item.


Claim 11:
As per claim 11, which depends on claim 1, DeVorchik discloses further comprising: receiving preprocessing information; and based on the receipt of the preprocessing information, causing display of an updated graph user interface that displays one or more items based at least partly on the preprocessing information. [all data must be pre-processed by the device in order to generate hierarchy graph as seen in figs 6, 10].


Claim 13:
As per claim 13, which depends on claim 1, DeVorchik discloses wherein the graph user interface is further configured to receive instructions to interact with and modify a view area of the graph user interface [Figs 6, 8-16 user interactions with the interface 800 (fig 8) result in a modification of view area 804].

Claim 14:
As per claim 14, which depends on claim 1, DeVorchik discloses wherein the graph user interface is further configured to receive a third selection of the first item [figs 6, 8-16 user can select the same item multiple times].

Claim 15:
As per claim 15, which depends on claim 1, DeVorchik discloses further comprising: receiving search criteria comprising information about user interfaces that use a data set; determining results associated at least partly on the search criteria; and causing display of an updated graph user interface to comprise at least a portion of the determined results. .[¶ [0028] In use of various systems and methods in accordance with examples of the invention, a user may enter input into the system indicating a search query, wherein the search query includes selection of a search property that includes a property value in the hierarchical property structure.¶ [0036] (a) a navigation panel displaying a hierarchical structure of search elements, wherein at least some individual search elements in the hierarchical structure may be expanded, optionally in response to user input, to display one or more child search elements in the hierarchical structure, and wherein the navigation panel receives user input directed to one or more search elements; and (b) a display panel displaying information relating, at least in part, to search results obtained from searching the electronic files, wherein the search results are determined, at least in part, based on the user input received through the navigation panel].


Claim 16:
As per claim 16, which depends on claim 1, DeVorchik discloses wherein the second folder location is different from the first folder location. [Fig 10, see folders are on different paths, e.g. “all pictures” are on different path from “keyword”].

Claim 17:
	As per independent claim 17, it recites a system for performing the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 18:
	As per claim 18, it is rejected under the same rationale as claim 2.


Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 3.

Claim 20:
	As per claim 20, it is rejected under the same rationale as claim 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVorchik in view of Aleksandr M. Gershaft et al. (US PG Pub No. 2017/0195183; Published: 07/6/2017)(hereinafter: Gershaft).

Claim 10:
As per claim 10, which depends on claim 1, DeVorchik discloses a graphical representation of a hierarchy of data. However, DeVorchik failed to specifically disclose wherein the graph user interface comprises a directed graph.
Gershaft, in the same field of data dependency visualization discloses this limitation in that [¶[0042] The data graph operates as a diagrammatical illustration of the dependency data that provides a visual representation of the dependency data for further analysis…The data graph representation can be based on an extensible markup language representation of directed graphs.  For example, the data graph can be in directed graph markup language (DGML) file format that allows a user via the portal or other application to explore the dependency graph interactively to understand the underlying links that the analysis have detected].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DeVorchik’s graph to use a directed graph for data visualization as disclosed by Gershaft. The motivation for doing so would have been to utilize a directed graph in a format that can interact with other applications to explore the data dependencies, thus allowing a user a greater range of control and interactivity with other applications, providing more support and flexibility in viewing the graph representations.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVorchik in view of Ethan Bond et al. (US PG Pub No. 2017/0039253; Published: 2/9/2017)(hereinafter: Bond).

Claim 12:
As per claim 12, which depends on claim 11, DeVorchik discloses pre-processing the data in order to generate the initial dependency hierarchy and file visualization. DeVorchik failed to specifically disclose further comprising: querying an external database to retrieve metadata; and generating, from the metadata, the preprocessing information.
Bond, in the same field data dependency visualization discloses this limitation in that [¶[0045] to provide a visualization of the full data provenance of a selected versioned dataset 162, based on provenance metadata 142 stored in database 140.  The selected version dataset 162 may be stored within the data pipeline system 150.  The data pipeline system 150 includes the distributed file system 160. The visualization may include a graph.  The graph may comprise compound nodes and edges connecting the compound nodes in the graph.  Each of the compound nodes may represent the selected dataset 162 or a dataset 162 in the full data provenance of the selected dataset 162.  Each edge represents a derivation dependency between a version of a dataset 162 and a version of another dataset].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DeVorchik’s graph pre-processing to .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144